Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral                       Apr 04 2014, 8:48 am
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:

JAIMIE L. CAIRNS
Cairns & Rabiola, LLP
Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

SHAWNA GALLAGHER,                                )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )     No. 37A03-1308-DR-342
                                                 )
JACOB GALLAGHER,                                 )
                                                 )
       Appellee-Respondent.                      )


                     APPEAL FROM THE JASPER CIRCUIT COURT
                          The Honorable John D. Potter, Judge
                           Cause No. 37C01-1112-DR-1074


                                       April 4, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

      Appellant-Petitioner, Shawna Gallagher (Mother), appeals the trial court’s Order

modifying physical custody of the minor children, T.G. and C.G. (Children), in favor of

Appellee-Respondent, Jacob Gallagher (Father).

      We reverse.

                                            ISSUE

      Mother raises one issue on appeal which we restate as follows: Whether the trial

court abused its discretion by modifying Mother’s physical custody of the Children.

                       FACTS AND PROCEDURAL HISTORY

      Mother and Father were married. During their marriage, two children were born,

T.G. born in 2006 and C.G. born in 2008. Mother and Father commenced divorce

proceeding in 2008. The dissolution decree entered on September 3, 2008, provided that

the parties would share joint legal custody of the Children with Mother having primary

physical custody. On March 16, 2010, the parties agreed to modify the custody to joint

physical and legal custody.

      On January 11, 2011, by an agreement of the parties, the trial court again modified

the custody order specifying that: Mother and Father have the Children on alternate weeks;

T.G. was to continue pre-school in Wheatfield, Indiana; beginning in the 2011-2012 school

year, the Children were to attend Rensselaer School District; Mother and Father were to

share equal parenting time during all holidays; and Mother and Father were to bear all the

expenses associated with the Children’s needs while in their custody.



                                            2
       In February 2013, Father filed a motion for change of custody. On August 13, 2013,

the trial court held a hearing on Father’s motion. At the hearing, the guardian ad litem

(GAL), Mother, Father, Father’s fiancé and a case worker testified. The GAL advised to

maintain the status quo since both parties had shown improvement during his involvement

and no parent could handle parenting on their own. Mother indicated that she wished to

maintain the custody arrangement. Father and his fiancé testified that it was in the

Children’s best interest to be in their Father’s custody. At the close of the hearing, the trial

court concluded that a substantial change in circumstances had occurred and that

modification of custody was in the Children’s best interests. As a result, the trial court

maintained joint legal custody but awarded Father primary physical custody of the

Children.

       Mother now appeals. Additional facts will be provided as necessary.

                                  DISCUSSION AND DECISION

                                    I. Standard of Review

       When reviewing a custody determination, we afford the trial court considerable

deference as it is the trial court that observes the parties’ conduct and demeanor and hears

their testiomony. Kondamuri v. Kondamuri, 852 N.E.2d 939, 945–46 (Ind. Ct. App. 2006).

We review custody modifications for an abuse of discretion “with a preference for granting

latitude and deference to our trial judges in family law matters.” Werner v. Werner, 946

N.E.2d 1233, 1244 (Ind. Ct. App. 2011) (quoting K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453,

457 (Ind. 2009)), trans. denied. We will not reweigh the evidence or judge the credibility

of witnesses. Kondamuri, 852 N.E.2d at 946. Rather, we will reverse the trial court’s

                                               3
custody determination based only upon a trial court’s abuse of discretion that is “clearly

against the logic and effect of the facts and circumstances or the reasonable inferences

drawn therefrom.” Id. “[I]t is not enough that the evidence might support some other

conclusion, but it must positively require the conclusion contended for by the appellant

before there is a basis for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002).

                               II. Modification of Physical Custody

       As a preliminary matter, we note that Father did not file an appellee’s brief. When

an appellee does not submit a brief, we do not undertake the burden of developing

arguments for that party. Thurman v. Thurman, 777 N.E.2d 41, 42 (Ind. Ct. App. 2002).

Instead, we apply a less stringent standard of review and may reverse if the appellant

establishes prima facie error. Id. Prima facie error is “error at first sight, on first

appearance, or on the face of it.” Van Wieren v. Van Wieren, 858 N.E.2d 216, 221 (Ind.

Ct. App. 2006).

       Custody determinations are made in accordance with the best interests of the child.

Baxendale v. Raich, 878 N.E.2d 1252, 1254 (Ind. 2008). When evaluating the child’s best

interests, courts must consider all relevant factors including:

       (1) The age and sex of the child.
       (2) The wishes of the child’s parent or parents.
       (3) The wishes of the child, with more consideration given to the child’s wishes if
       the child is at least fourteen (14) years of age.
       (4) The interaction and interrelationship of the child with:
              (A) the child’s parent or parents;
              (B) the child’s sibling; and
              (C) any other person who may significantly affect the child’s best interests.
       (5) The child’s adjustment to the child’s:
              (A) home;
              (B) school; and

                                              4
              (C) community.
       (6) The mental and physical health of all individuals involved.
       (7) Evidence of a pattern of domestic or family violence by either parent.
       (8) Evidence that the child has been cared for by a de facto custodian....

Ind. Code § 31–17–2–8.

       Custody orders may not be modified unless “(1) the modification is in the best

interests of the child; and (2) there is a substantial change in one (1) or more of the factors

[enumerated in I.C. § 31–17–2–8].” I.C. § 31–17–2–21; Browell v. Bagby, 875 N.E.2d

410, 413 (Ind. Ct. App. 2007), trans. denied.

       Based on the foregoing, we note that Father bore the burden of establishing that the

existing custody order was unreasonable and should be altered due to a substantial change

in circumstances which has occurred since the date of the previous custody decree and

affecting the Children’s welfare. See Cunningham v. Cunningham, 787 N.E.2d 930, 935

(Ind. Ct. App. 2003).

       In its custody modification order, the trial court made the following findings:

       Since the last custody order, the following substantial changes have occurred:
              a. The interaction and interrelationship of the child with any other person
                  who may significantly affect the [C]hildren’s best interest. The parties’
                  [C]hildren have been exposed to several of [Mother’s] boyfriends,
                  including one who is now in prison.
              b. The child’s adjustment to their home, school and community. The
                  parties’ [C]hildren go to Kankakee Valley School Corporation by
                  agreement of the parents. The [C]hildren had better attendance when they
                  lived with [Father]. They have adjusted well to both homes.
              c. The mental and physical health of all individuals involved. [Mother’s]
                  mental health and physical health has improved. She has improved
                  regarding substance abuse issues. Her life is the most stable it has been.
                  [Father’s] life is the most stable it has been in some time as well.

(Appellant’s App. pp. 22-23).


                                              5
       Mother asserts that Father failed to meet his burden of demonstrating that there has

been a substantial change of circumstances and that custody modification is in the

Children’s best interests. In her appellant’s brief, she lists three specific challenges to the

trial court’s findings of fact, which we categorize as follows: (1) Mother had exposed

Children to several boyfriends; (2) Mother had allowed her Child to skip school; and (3)

Mother’s mental health.

                                     A. Mother’s Boyfriends

       Mother first argues that the trial court erred in finding that she had exposed Children

to several boyfriends. We recognize that a trial court considers the child’s relationship not

only with his or her parents, but also with “any other person who may significantly affect

the child’s best interests.” See I.C. § 31–17–2–8(4)(C).

       Looking at the record, we find no evidence to demonstrate that Mother had exposed

the Children to several boyfriends. The only evidence in the record indicates that Mother

had two boyfriends. Mother began dating J.W., the father to her four-year-old son, in 2009,

and he later became incarcerated for nonpayment of child support. Mother contends that

even if J.W. is now in prison, it doesn’t support the finding that there was a substantial

change in the circumstances. We agree. There is no evidence to suggest that J.W.’s

involvement with the Children significantly affected their interest in any harmful way.

       Mother also dated R.M. on and off for a period of one year, a fact that she did not

disclose to the GAL. In finding number 5, the trial court found that “[Mother] did not tell

the [GAL] about her boyfriends and living arrangements.” (Appellant’s App. p. 20).

However, Mother argues that she answered this question truthfully. In fact, the record

                                              6
reflects that the GAL corroborated Mother’s testimony when he testified that he was not

aware of any boyfriends “being residential.” (Transcript p. 10). Moreover, we find that

evidence presented at trial showing that Mother was in contact with several men on her

“Facebook and []dating website” did not mean that she had dated or otherwise exposed the

Children to these men. (Appellant’s Br. p. 11).

       Based on the foregoing, we find that the trial court erred in finding the evidence

about Mother’s past relationships demonstrated she had exposed the Children to several

boyfriends. As such, we find that there was no substantial change to warrant a modification

of custody

                                      B. School Attendance

       Next, the record reveals that T.G. missed school while in Mother’s custody. In its

ruling, the trial court made the finding that the Children had better school attendance while

in Father’s custody. Evidence presented at trial shows that T.G. was absent from school

seven times, but five of those absences were excused. Mother argues that while this finding

is supported by the evidence, it revealed nothing more than an isolated act of misconduct

which does not support a modification of custody. We note that the noncustodial parent

must show something more than isolated acts of misconduct by the custodial parent to

warrant a modification of child custody. See Wallin v. Wallin, 668 N.E.2d 259, 261 (Ind.

Ct. App. 1996). In the instant case, the record shows that Rensselaer Central Elementary

School, where T.G. attended school, sent a warning letter regarding T.G.’s absences. Our

review of the record shows that out of those seven absences, five were excused and this

only leaves us with two unexcused absences, and one warning letter. Moreover, the record

                                             7
reveals that there were no further reports that T.G. had missed school while in Mother’s

custody. As in Wallin, we find that this was an isolated act, and we don’t find it to be so

egregious so as to support a modification of custody.

                                         C. Mental State

       Lastly, Mother argues that the finding that her mental health, physical health, and

substance abuse issues have improved only reaffirms her position that her life is stable.

Mother therefore argues that the evidence did not support the modification of custody. We

agree. Looking at the record, we find that the GAL testified that Mother and Father were

the most stable than they have ever been. We agree with Mother that the evidence is

contrary to the finding that there has been substantial change in the circumstances to justify

a modification. Rather, a deterioration of Mother’s mental or physical health would in

essence support the trial court finding that there has been a substantial change. See Owen

v. Owen, 563 N.E.2d 605 (Ind. 1990) (holding that a worsening mental condition may

constitute a change in circumstances sufficient to necessitate modification of custody). It

would therefore follow that an improvement in Mother’s mental and physical condition

should not have necessitated the trial court to modify the custody.

                                          CONCLUSION

       Based on the above, we find that there was no substantial change in circumstances

to justify modification of custody. We find that the trial court erred in modifying the prior

custody order. Therefore, we reverse the trial court’s ruling.

       Reversed.

VAIDIK, C. J. and MAY, J. concur

                                              8